DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 16/911429, filed on 06/25/2020.
Claims 1-15 are presented for examination, with claims 1 and 8 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 recite limitations a similarity searcher, a difference calculator, a storage manager,  a fingerprint creator, a block splitter, a collision resistance fingerprint creator, an exact searcher, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because as per claims 1-7, preambles of the claim recites a/the a similarity searcher to search, a difference calculator to compute, a storage manage to updater,  a fingerprint creator to create, a block splitter to split, a collision resistance fingerprint creator to create, an exact searcher to search.   The boundaries of these claim limitations are ambiguous; therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea for data deduplication. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 1 and 8
             Independent claims 1 and 8 recite limitations of, search(ing) in a fingerprint database storing a plurality of fingerprints, for a similar fingerprint resembling a new fingerprint of an input block; compute/calculating a difference block between said input block and a similar block associated with said similar fingerprint, if found; and stor(ing) said difference block in a storage unit, if said difference block is not empty. 
The limitations of search(ing) …, updat(ing) …, and stor(ing),  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claims element precludes the step from practically being performed in the mind. That is, other than reciting a similarity searcher, a difference calculator, a storage manager,  a fingerprint creator, a block splitter, a collision resistance fingerprint creator, an exact searcher,  nothing in the claim element precludes the step from practically being performed in the mind.  Accordingly, those additional elements do not integrate the abstract idea into a practical application because it does not impose any 
The limitation of compute/calculating… correspond to ideas held ineligible by the courts, such as “Mathematical concepts” grouping of abstract ideas.  

Claims 2-7 and 9-15
The limitations as recited in claims 2-7 and 9-15 are simply describe the concepts for data deduplication.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-7 and 9-15 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 3, 5-6, 8-9, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al., US 2008/0005141 (hereinafter “Zheng”).

a similarity searcher to search, in a fingerprint database storing a plurality of fingerprints, for a similar fingerprint resembling a new fingerprint of an input block (e.g. The deduplication module 284 and fingerprint extraction layer 286 communicate with a fingerprint queue 287 and a fingerprint database 288, each of which stores fingerprint records which, in turn, are used to identify duplicate data blocks, fingerprint comparison and data deduplication functionality.  The data deduplication module 284 periodically compares the fingerprints to identify duplicate fingerprints, which, in turn, indicate duplicate data blocks; where fingerprints stored in the fingerprint queue 287 are compared to fingerprints stored in the fingerprint database 288, Zheng: [0044],[0076], [0079] and Fig. 11); 
a difference calculator to compute a difference block between said input block and a similar block associated with said similar fingerprint, if found (e.g. The deduplication module 284 and fingerprint extraction layer 286 communicate with a fingerprint queue 287 and a fingerprint database 288, each of which stores fingerprint records which, in turn, are used to identify duplicate data blocks, fingerprint comparison and data deduplication functionality. If any of the fingerprints are identical, the procedure 1100 continues to step 1115 where the ); and 
a storage manager to update said fingerprint database with said new fingerprint and to store said difference block in a storage unit, if said difference block is not empty (e.g. the fingerprint records stored in the fingerprint queue 287 are copied to the fingerprint database 288.  Alternatively, newly generated fingerprint records may be stored directly to the fingerprint database 288 for immediate comparison and processing, Zheng: [0079]-[0080] ).  

Regarding claim 2, Zheng further discloses, wherein said storage manager to store said input block if a similar fingerprint was not found (e.g. According to the illustrative embodiment, where there is a probability of false positives, fingerprint records containing false positive fingerprints may be retained.   For example, FIG. 12D illustrates fingerprints "C" and "G" corresponded to actual duplicate data blocks, but fingerprint "D" was a false positive. Therefore, the duplicates of fingerprints "C" and "G" were eliminated, and their ).  

Regarding claim 3, Zheng further discloses, wherein said storage manager to store fingerprints in columns of an associative memory device and wherein said similarity searcher performs said search inside said associative memory device (e.g. a hash table containing fingerprints of previously stored blocks stored in fingerprint database 288 reside in the storage system memory, Zheng: [0011] and [0044]).  

Regarding claim 5, Zheng further discloses, wherein said fingerprint database is arranged in a multi-level structure wherein upper levels comprise centroids to clusters in lower levels, and a lowest level comprises fingerprints of blocks, said centroids calculated from said fingerprints (e.g. The storage system 120 includes a storage operating system 200 that illustratively implements a high-level module, such as a file system, to logically organize the information as a hierarchical structure of directories, files, and special types of files ).

Regarding claim 6, Zheng further discloses, wherein said storage manager to store fingerprints of an uppermost level in columns of an associative memory device and wherein said search in said uppermost level is performed inside said associative memory device and said search in lower levels is performed in a CPU (e.g. a hash table containing fingerprints of previously stored blocks stored in fingerprint database 288 reside in the storage system memory, Zheng: [0011] and [0044].  The dotted line surrounding the inode 300 indicates the in core representation of the on-disk inode structure. The in core structure is a block of memory that stores the on-disk structure plus additional information needed to manage data in the memory (but not on disk). The additional information may include, e.g., a "dirty" bit 360. After data in the inode (or block) is updated/modified as instructed by, e.g., a write operation, the modified data is marked "dirty" using the dirty bit 360 so that the inode (block) can be subsequently "flushed" (stored) to disk, Zhang: [0057]-[0058] ).  

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US 2008/0005141 (hereinafter “Zheng”), and further in view of Lambright et al., US 2016/0019232 (hereinafter "Lambright").
Zheng does not directly or explicitly disclose claim 4.
Regarding claim 4, Lambright teaches: 
a fingerprint creator to create said new fingerprint using a locality-sensitive hashing (LSH) algorithm to create slightly different new fingerprints to slightly different input blocks (e.g. the fingerprints in set-based LSH are generated using a min-wise ).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for retrieving and using block fingerprints for data deduplication as discloses by Zheng to include distributed deduplication using locality sensitive hashing as taught by Lambright to provide a technique for lowering a total cost of ownership for backup and/or archive storage systems by reducing redundant data.
Claim 11 recites a method comprising steps are similar to subject matters of claim 4.  Therefore, claim 11 has been rejected by the same reason as discussed in claim 4.


Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US 2008/0005141 (hereinafter “Zheng”), and further in view of Goss et al., US 2014/0229790 (hereinafter "Goss").
Regarding claim 7, Zhang further discloses: 
a block splitter to split said input block to smaller sub-blocks (e.g. a block of data has been partitioned into sub-blocks, the hash value of each sub-block is calculated to form a table of hash values. The hash table is then used to determine if a new sub-block is identical to any sub-block whose hash value has previously been stored in the hash table, Zhang: [0010]); 

a collision resistance fingerprint creator to create a collision resistance fingerprint for each of said sub-blocks; 
an exact searcher to search in said fingerprint database, identical fingerprints matching said collision resistance fingerprints; 
wherein said storage manager to update said fingerprint database with said collision resistance fingerprints and to store sub-blocks for which identical fingerprints were not found.
Goss teaches:
a collision resistance fingerprint creator to create a collision resistance fingerprint for each of said sub-blocks (e.g. The hash generator 222 generates the hash values using a hash function, which can be characterized as any number of different types of algorithms that map a first data set (a "key") of selected length to a second data set (a "hash value") of selected length. In many cases, the second data set will be shorter than the first set. The hash functions used by the hash generator should be transformative, referentially transparent, and collision resistant.  Collision resistance is a characteristics indicative of the extent to which two inputs having different bit values do not map to the same output hash value. The hash function(s) employed by the generator 222 can take any number of forms, such as checksums, check digits, ); 
an exact searcher to search in said fingerprint database, identical fingerprints matching said collision resistance fingerprints (e.g. A newly generated hash value (HASH X) for new cached write data is generated in accordance with FIG. 14. A search is made to identify a match between the input HASH X and the contents of the hash fields, Goss: [0080]); 
wherein said storage manager to update said fingerprint database with said collision resistance fingerprints and to store sub-blocks for which identical fingerprints were not found (e.g. If a mismatch exists between the respective sets of ECC data, as signified at block 210, the storage manager 202 proceeds to store the new write data in the form of a new data object, new ECC data set (which has already been generated) and a new metadata unit, Goss: [0066]-[0067]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for retrieving and using block fingerprints for data deduplication as discloses by Zheng to include method and apparatus for managing data in a memory as taught by Goss to provide a fast reject processing mechanism that does not require the calculation of additional data in order to reduce write amplification (unnecessary duplicate copies of the same content).


Regarding claim 15, Goss further teaches: performing an exact search between a fingerprint of said input block and a database of fingerprints created using a collision resistance algorithm (e.g. A newly generated hash value (HASH X) for new cached write data is generated in accordance with FIG. 14. A search is made to identify a match between the input HASH X and the contents of the hash fields, Goss: [0080]); and perform said searching if an exact match is not found (e.g. If a mismatch exists between the respective sets of ECC data, as signified at block 210, the storage manager 202 proceeds to store the new write data in the form of a new data object, new ECC data set (which has already been generated) and a new metadata unit, Goss: [0066]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for retrieving and using block fingerprints for data deduplication as discloses by Zheng to include method and apparatus for managing data in a memory as taught by Goss to provide a fast reject processing mechanism that does not require the calculation of additional data in order to reduce write amplification (unnecessary duplicate copies of the same content).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/ALFORD W KINDRED/                     Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                   

/CECILE H VO/Examiner, Art Unit 2153